DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	1. The amendment filed 5/4/22 has been entered.
	2. Claims 1-2, 4-14 and 16-20 remain pending within the application.
	3. The amendment filed 5/4/22 is sufficient to overcome the 35 USC 103(a) rejections of claims 1-2, 4-14 and 16-20. The previous rejections have been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “part of speech detector” in claim 9;
“optical character recognition detector” in claim 9;
“part of visuals detector” in claim 9;
“visuals to sentence detector” in claim 9;
“control unit” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations:
“multimedia information detection unit detecting” in claim 1;
“knowledge base shaping unit dividing” in claim 1;
“a knowledge base management unit modeling” in claim 5;
“a preprocessing unit preprocessing” in claim 11.
 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because there is no linking term between the nonce term and the functional language (see step B of the 3 prong analysis).  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 13-14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee United States Patent Application Publication US 2010/0217671 in view of Krishnaswamy United States Patent Application Publication US 2015/0160839.
Regarding claim 1, Lee discloses a system for generating a multimedia knowledge base from multimedia data including at least one combination of a text, a voice, an image 5 and a video (Lee, para [0026], output video with text combined), comprising:
a multimedia information detection unit detecting texted meta information from the input multimedia data (Lee, para [0043], keyword detector detects and extracts textual data); and 
a knowledge base shaping unit dividing the texted meta information and context information of the multimedia data into syntactic information10 representing extrinsic configuration information and semantics information representing intrinsic meaning information and shaping the texted meta information and the context information into the multimedia knowledge (Lee, para [0040], database 250 stores information including scene segmented data 252, scene segmented advertisement keyword/situation tagging data 254, keyword hierarchy classified by types of business 256 and seed advertisement keyword appearance patter 258. Syntactic information represented by 256, Semantics represented by 254; Lee, para [0041-43], keyword extractor divides information).
Lee does not disclose:
wherein the syntactic information includes camera-related information generating the multimedia data, information of the multimedia data generated by the camera, and object detection information extracted from a meaning region configuring the multimedia data.
Krishnaswamy discloses:
wherein the syntactic information includes camera-related information generating the multimedia data, information of the multimedia data generated by the camera, and object detection information extracted from a meaning region configuring the multimedia data (Krishnaswamy, para [0028], metadata includes timestamp of image. Timestamp represents camera-related information of when the camera generated the image. Information of the multimedia data generated by image represented by identified content within the image; Krishnaswamy, para [0030], detects region with particular objects)
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the syntactical information to include camera related information and object detection within regions based on the teachings of Krishnaswamy. The motivation for doing so would have been to point out and allow users to view specific components of an image (Krishnaswamy, para [0001]).

Regarding claim 2, Lee in view of Krishnaswamy discloses the system of claim 1. Lee additionally discloses wherein:15 the knowledge base shaping unit uses the texted meta information and the context information of the multimedia data to shape the multimedia data as a 5W1 H type multimedia knowledge (Lee, para [0036], factors that satisfy of the question words of "when," "where," "who," "what," "why," and "how" (5W1H) may be extracted and used as situation information).

Regarding claim 4, Lee in view of Krishnaswamy discloses the system of claim 1. Lee additionally discloses wherein: the semantic information includes event information included in the meaning region configuring the multimedia data and context information configuring the event information, and5 the context information configuring the event information at least includes an agent of the event and a patient of the event (Lee, para [0037-38], situational information describing event information such as pushing a trolley).

Regarding claim 5, Lee in view of Krishnaswamy discloses the system of claim 1. Lee additionally discloses a knowledge database (DB) storing the multimedia knowledge; and10 a knowledge base management unit modeling the knowledge base DB to convert and manage the multimedia knowledge into a structure optimized for a search (Lee, para [0040], database 250 stores information including scene segmented data 252, scene segmented advertisement keyword/situation tagging data 254, keyword hierarchy classified by types of business 256 and seed advertisement keyword appearance patter 258).

Regarding claim 13, Lee discloses a method for generating a multimedia knowledge base from multimedia data including at least one combination of a text, a voice, an image,15 and a video in a system for generating a multimedia knowledge base (Lee, para [0026], output video with text combined), the method comprising: 
detecting texted meta information from the input multimedia data(Lee, para [0043], keyword detector detects and extracts textual data); 
sorting and shaping the multimedia knowledge of syntactic information representing extrinsic configuration information and a multimedia knowledge of 20 semantic information representing intrinsic meaning information using the texted meta information and context information of the multimedia data (Lee, para [0041-43], keyword extractor divides information); and
storing the multimedia knowledge in a knowledge base database (DB) (Lee, para [0040], database 250 stores information including scene segmented data 252, scene segmented advertisement keyword/situation tagging data 254, keyword hierarchy classified by types of business 256 and seed advertisement keyword appearance patter 258).
Lee does not disclose:
wherein the syntactic information includes camera-related information generating the multimedia data, information of the multimedia data generated by the camera, and object detection information extracted from a meaning region configuring the multimedia data.
Krishnaswamy discloses:
wherein the syntactic information includes camera-related information generating the multimedia data, information of the multimedia data generated by the camera, and object detection information extracted from a meaning region configuring the multimedia data (Krishnaswamy, para [0028], metadata includes timestamp of image. Timestamp represents camera-related information of when the camera generated the image. Information of the multimedia data generated by image represented by identified content within the image; Krishnaswamy, para [0030], detects region with particular objects)
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the syntactical information to include camera related information and object detection within regions based on the teachings of Krishnaswamy. The motivation for doing so would have been to point out and allow users to view specific components of an image (Krishnaswamy, para [0001]).

Regarding claim 14, Lee in view of Krishnaswamy discloses the method of claim 13. Lee additionally discloses wherein:34 the shaping includes expressing the multimedia knowledge of the semantic information in a 5W1 H type (Lee, para [0036], factors that satisfy of the question words of "when," "where," "who," "what," "why," and "how" (5W1H) may be extracted and used as situation information).

Regarding claim 16, Lee in view of Krishnaswamy discloses the method of claim 13. Lee additionally discloses wherein: the semantic information includes event information included in the meaning region configuring the multimedia data and context information configuring the event information, and the context information configuring the event information at least 15 includes an agent of the event and a patient of the event (Lee, para [0037-38], situational information describing event information such as pushing a trolley).

Regarding claim 18, Lee in view of Krishnaswamy discloses the method of claim 13. Lee additionally discloses further comprising: modeling the knowledge base DB to convert and store the multimedia knowledge into a structure optimized for a search (Lee, para [0040], database 250 stores information including scene segmented data 252, scene segmented advertisement keyword/situation tagging data 254, keyword hierarchy classified by types of business 256 and seed advertisement keyword appearance patter 258).

Claims 6-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee United States Patent Application Publication US 2010/0217671 in view of Krishnaswamy United States Patent Application Publication US 2015/0160839 in further view of Ogata United States Patent Application Publication US 2015/0189118.
	Regarding claim 6, Lee in view of Krishnaswamy discloses the system of claim 5. Lee in view of Krishnaswamy does not disclose further comprising:15 a user interface that processes a search request for the multimedia data from the user.
	Ogata discloses further comprising:15 a user interface that processes a search request for the multimedia data from the user (Ogata, para [0075], allows users to search through images).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the database to include an interface to search the data stored and retrieve the corresponding image filed. The motivation for doing so would have been to easily access image files (Ogata, para [0006-7]).

	Regarding claim 7, Lee in view of Krishnaswamy in further view of Ogata discloses the system of claim 6. Ogata additionally discloses wherein: the user interface extracts a 5W1H type search request information from 20 search request information of at least one of a natural language, a text, an image, and a moving picture, and transmits the 5W1 H type search request information to the knowledge base management unit, and the knowledge base management unit searches the knowledge base DB based on the 5W1 H type search request information and transmits the search 32 result to the user interface (Ogata, para [0085-86], users are able to search images via metadata describing the image).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the database to include an interface to search the data stored and retrieve the corresponding image. The motivation for doing so would have been to easily access image files (Ogata, para [0006-7]).

	Regarding claim 19, Lee in view of Krishnaswamy discloses the system of claim 5. Lee in view of Krishnaswamy does not disclose further comprising: extracting the 5W1 H type search request information from search request information if the search request information of at least one of a natural language, a text, an image, and a moving picture is received from a user;10 searching the knowledge base DB based on the 5W1 H type search request information; and providing the search result to the user.
	Ogata discloses further comprising: extracting the 5W1 H type search request information from search request information if the search request information of at least one of a natural language, a text, an image, and a moving picture is received from a user;10 searching the knowledge base DB based on the 5W1 H type search request information; and providing the search result to the user (Ogata, para [0075], allows users to search through images; Ogata, para [0085-86], users are able to search images via metadata describing the image).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the database to include an interface to search the data stored and retrieve the corresponding image. The motivation for doing so would have been to easily access image files (Ogata, para [0006-7]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee United States Patent Application Publication US 2010/0217671 in view of Krishnaswamy United States Patent Application Publication US 2015/0160839 in further view of Poniatowski United States Patent Application Publication US 2011/0179453.
Regarding claim 8, Lee in view of Krishnaswamy discloses the system of claim 5. Lee in view of Krishnaswamy does not disclose wherein: the user interface provides a link for the searched multimedia data and 5 plays the searched multimedia data if the user selects the link.
Poniatowski discloses wherein: the user interface provides a link for the searched multimedia data and 5 plays the searched multimedia data if the user selects the link (Poniatowski, para [0089], user is directed to data when a link is selected on playback devices; Poniatowski, para [0079], DVR plays back media).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the database to include an interface to search the data stored and retrieve the corresponding data to be played. The motivation for doing so would have been to parse through a wide variety of content (Poniatowski, para [0007]).

Claims 9-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee United States Patent Application Publication US 2010/0217671 in view of Krishnaswamy United States Patent Application Publication US 2015/0160839 in further view of Kuspa United States Patent Application Publication US 2013/0124984.
	Regarding claim 9, Lee in view of Krishnaswamy discloses the system of claim 1. Lee in view of Krishnaswamy does not disclose wherein: 
the multimedia information detection unit includes at least one of: 
a part of speech (PoS) detector that converts a voice input into a text to 10 extract an object or activity included in the voice input;
an optical character recognition (OCR) detector that extracts characters from an image input; 
a part of visuals (PoV) detector that extracts an object or activity included in an input of the image or moving picture from the input of the image 15or moving picture input; and
a visuals to sentence (VtS) detector that extracts a text sentence from the image or moving picture input
	Kuspa discloses:
the multimedia information detection unit includes at least one of: 
a part of speech (PoS) detector that converts a voice input into a text to 10 extract an object or activity included in the voice input;
an optical character recognition (OCR) detector that extracts characters from an image input; 
a part of visuals (PoV) detector that extracts an object or activity included in an input of the image or moving picture from the input of the image 15or moving picture input; and
a visuals to sentence (VtS) detector that extracts a text sentence from the image or moving picture input (Kuspa, para [0161], uses ocr on scanned in scripts of content for closed captioning).
	Before the filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system to include OCR scanning for textual content. The motivation for doing so would have been to ensure legacy content is included (Kuspa, para [0161]).

Regarding claim 10, Lee in view of Krishnaswamy in further view of Kuspa discloses the system of claim 9. Kuspa additionally discloses wherein:20 the multimedia information detection unit further includes a control unit that operates the PoS detector, the OCR detector, the PoV detector, and the VtS detector independently or in combination according to the required meta information (Kuspa, para [0065], synchronization module represents a control unit that uses information regarding document data).
Before the filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system to include a control unit. The motivation for doing so would have been to provide improved aligned textual/video data (Kuspa, para [0005]).

Regarding claim 11, Lee in view of Krishnaswamy in further view of Kuspa discloses the system of claim 9. Lee additionally discloses further comprising: a preprocessing unit preprocessing the multimedia data according to an input specification of each detector in the multimedia information detection unit and transmitting the preprocessed multimedia data to each detector (Lee, para [0029], preprocessor 220 modifies data and provides it to the analyzer and extractor).

Regarding claim 20, Lee in view of Krishnaswamy discloses the method of claim 13. Lee in view of Krishnaswamy does not disclose wherein:15 the detecting includes acquiring meta information detected from at least one detector detecting different meta information from the multimedia data, and the at least one detector includes at least one of: a part of speech (PoS) detector that converts a voice input into a text to extract an object or activity included in the voice input;20 an optical character recognition (OCR) detector that extracts characters from an image input; a part of visuals (PoV) detector that extracts an object or activity included in an input of the image or moving picture from the input of the image or moving picture input; and36 a visuals to sentence (VtS) detector that extracts a text sentence from the image or moving picture input.
Kuspa discloses wherein:15 the detecting includes acquiring meta information detected from at least one detector detecting different meta information from the multimedia data, and the at least one detector includes at least one of: a part of speech (PoS) detector that converts a voice input into a text to extract an object or activity included in the voice input;20 an optical character recognition (OCR) detector that extracts characters from an image input; a part of visuals (PoV) detector that extracts an object or activity included in an input of the image or moving picture from the input of the image or moving picture input; and36 a visuals to sentence (VtS) detector that extracts a text sentence from the image or moving picture input (Kuspa, para [0161], uses ocr on scanned in scripts of content for closed captioning).
	Before the filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system to include OCR scanning for textual content. The motivation for doing so would have been to ensure legacy content is included (Kuspa, para [0161]).

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee United States Patent Application Publication US 2010/0217671 in view of Krishnaswamy United States Patent Application Publication US 2015/0160839 in further view of De Juan United States Patent Application Publication US 2017/0228599.
Regarding claim 12, Lee in view of Krishnaswamy discloses the system of claim 1. Lee in view of Krishnaswamy does not disclose wherein: the knowledge base shaping unit deduces and changes the texted meta information to a lexicon having highest similarity using a previously generated semantic rule and lexicon-based knowledge ontology if the texted meta 10 information does not match an expression type of the multimedia knowledge and shapes the lexicon into the multimedia knowledge.
De Juan discloses wherein: the knowledge base shaping unit deduces and changes the texted meta information to a lexicon having highest similarity using a previously generated semantic rule and lexicon-based knowledge ontology if the texted meta10 information does not match an expression type of the multimedia knowledge and shapes the lexicon into the multimedia knowledge (De Juan, para [0032], matching terms via lexicons).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the lexicons to match terms based on the teachings of De Juan. The motivation for doing so would have been to provide an accurate and comprehensive interface of video content (De Juan, para [0002]). 

Regarding claim 17, Lee in view of Krishnaswamy discloses the method of claim 13. Lee in view of Krishnaswamy does not disclose wherein: the shaping includes: deducing and changing the texted meta information to a lexicon having 20 highest similarity using a previously generated semantic rule and lexicon-based knowledge ontology if the texted meta information does not match an expression type of the multimedia knowledge; and quantifying the deduced and changed lexicon into the multimedia knowledge.
De Juan discloses wherein: the shaping includes: deducing and changing the texted meta information to a lexicon having 20 highest similarity using a previously generated semantic rule and lexicon-based knowledge ontology if the texted meta information does not match an expression type of the multimedia knowledge; and quantifying the deduced and changed lexicon into the multimedia knowledge (De Juan, para [0032], matching terms via lexicons).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the lexicons to match terms based on the teachings of De Juan. The motivation for doing so would have been to provide an accurate and comprehensive interface of video content (De Juan, para [0002]).

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-14 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178